PER CURIAM.
This is an appeal from an order denying the plaintiff-mortgagee’s motion for sequestration of rents as provided by section 697.07(4), Florida Statutes (1995). The trial court based its decision primarily upon the perceived strength of the appellees-mortgagors’ defenses to the action. We find no abuse of discretion or error of law in this determination. WHUD Real Estate Ltd. Partnership v. Oak Grove, Ltd., 699 So.2d 842 (Fla. 3d DCA 1997); cf. Cordis Corp. v. Prooslin, 482 So.2d 486 (Fla. 3d DCA 1986)(injunction to enforce restrictive covenant properly denied because of unlikelihood of employer’s success on the merits).
Affirmed.